Citation Nr: 1132499	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-37 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The appellant served on active duty from November 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned it an evaluation of 10 percent.  During the pendency of this appeal, the RO increased the rating from 10 to 30 percent.  As the increased rating does not represent a grant of the maximum benefits allowable, the evaluation of the Veteran's PTSD has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In June 2009, the Board issued an opinion denying entitlement to a rating in excess of 30 percent for PTSD.  This decision was vacated by an April 2010 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an April 2010 joint motion for remand and remanded this case for compliance with the instructions in the joint motion.  

In July 2010, the Board issued a decision again denying entitlement to an initial rating in excess of 30 percent for PTSD.  In a December 2010 Order, the Court endorsed a July 2010 joint motion for remand, vacated the July 2010 Board decision, and remanded the case for compliance with the instructions in the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is warranted for a new VA examination to determine the current degree of impairment associated with the Veteran's PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. §§ 3.326 (2010), 3.327(a) (2010).  In this regard, the Board notes that the last VA examination evaluating the Veteran's PTSD was performed in March 2007 and is now over four years old.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board also finds that it is difficult to assess the level of occupational impairment due to PTSD based on the March 2007 VA examination report.  In the report, the examiner stated that the Veteran managed to maintain his work and family relationships despite his symptoms, but also stated that the Veteran's symptoms were increasing as he underwent therapy and interfering more with his work and personal relationships.  This opinion is not specific enough to determine whether the Veteran's PTSD has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, or whether it has resulted in reduced reliability and productivity or a more severe level of functional impairment.  

On remand, a new VA examination should be provided in accordance with the instructions set forth below. 

The Veteran's outstanding VA treatment records from April 2011 to the present should also be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records from April 2011 to the present should be obtained and associated with the claims file. 

2. The Veteran should be scheduled for a VA psychiatric examination to assess the current level of severity of his service-connected PTSD.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should identify the nature, frequency, and severity of the Veteran's PTSD symptoms and any resulting functional impairment.  In addition, the examiner should provide a global assessment of functioning (GAF) score with an explanation of the significance of the score assigned as it pertains to the Veteran's PTSD.  

The examiner should also provide an opinion addressing the effect of the Veteran's PTSD on his occupational and social functioning.  Specifically, the examiner should state whether the Veteran's PTSD has resulted in one of the following: 
a. An occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).
b. Reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
c. Deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)
d. Total occupational and social impairment. 

The opinion must be supported by a thorough explanation.  In this regard, it would be helpful to provide specific examples and refer to specific symptoms.  

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


